     Case 1:19-cv-01252-DAD-EPG Document 44 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. GRADFORD,                              Case No. 1:19-cv-01252-DAD-EPG (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        FOR A SETTLEMENT CONFERENCE
13           v.
                                                        (ECF No. 41)
14    DEPUTY FREDDIE,
15                       Defendant.
16

17          Plaintiff William J. Gradford (“Plaintiff”) is proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983. Before the Court is Plaintiff’s motion

19   for a settlement conference. (ECF No. 41.)

20          On March 8, 2021, Plaintiff filed a motion requesting that the Court set a joint settlement
     conference in this case and in Gradford v. Velasco, et al, Case No. 1:20-cv-00543-NONE-EPG
21
     (PC). (ECF No. 41.) Defendant Deputy Freddie (“Defendant”) filed an opposition to the motion
22
     on March 10, 2021. (ECF No. 43.) Defendant’s opposition states that settlement would not be
23
     fruitful because his employer, the County of Stanislaus, previously settled this case and
24
     Defendant intends to file a motion to enforce the settlement. (Id.)
25
            In light of Defendant’s opposition, the Court will not order the parties to participate in a
26
     settlement conference at this time. However, the district judge will require a settlement
27
     conference before this case proceeds to trial. Therefore, the Court will order Defendant to file a
28
                                                        1
     Case 1:19-cv-01252-DAD-EPG Document 44 Filed 03/11/21 Page 2 of 2


 1   statement indicating when he wants to have a settlement conference before trial. The statement

 2   shall be filed two weeks after a ruling on a dispositive motion is issued or by December 15, 2021,

 3   if no dispositive motion is filed. The parties may also jointly request a settlement conference at

 4   any time.

 5          Accordingly, IT IS ORDERED that:
            1. Plaintiff’s motion for a settlement conference (ECF No. 41) is DENIED without
 6
                 prejudice; and
 7
            2. Defendant shall file a statement indicating when he wants to have a settlement
 8
                 conference before trial. The statement shall be filed two weeks after a ruling on a
 9
                 dispositive motion is issued or by December 15, 2021, if no dispositive motion is
10
                 filed.
11

12   IT IS SO ORDERED.
13
        Dated:      March 11, 2021                             /s/
14                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
